Case 1:19-cv-00456-ACK-WRP Document 3 Filed 08/23/19 Page 1 of 2           PageID #: 21




 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

 Attorney for Plaintiff
 Bodyguard Productions, Inc.



                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  Bodyguard Productions, Inc.,             )   Case No.: 19-CV-00456
                                           )   (Copyright)
                      Plaintiff,           )
      vs.                                  )   CORPORATE DISCLOSURE
                                           )   STATEMENT
  Pacific DirectConnect, Inc.              )
                                           )
                      Defendant.           )
                                           )
                                           )
                                           )
                                           )
                                           )

                      CORPORATE DISCLOSURE STATEMENT

           Plaintiff Bodyguard Productions, Inc., (“Plaintiff”) hereby submits its

 Corporate Disclosure Statement pursuant to Rule 7.1, Fed. R. Civ. P. Plaintiff states

 it is owned by Millennium IP, Inc. No publicly held corporation owns more than


 20-015B
Case 1:19-cv-00456-ACK-WRP Document 3 Filed 08/23/19 Page 2 of 2   PageID #: 22




 10% of its stock.

           DATED: Kailua-Kona, Hawaii, August 23, 2019.


                                 CULPEPPER IP, LLLC


                                 /s/ Kerry S. Culpepper
                                 Kerry S. Culpepper

                                 Attorney for Plaintiff
                                 Bodyguard Productions, Inc.




                                         2
 20-015B
